United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              November 15, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                           No. 05-20168
                                         Summary Calendar



FERNANDO VALERA, also known as Eduardo Torres,

                                                                                         Plaintiff-Appellant,

                                                 versus

TOMMY B. THOMAS, Sheriff; ET AL,


                                                          Defendants,

TOMMY B. THOMAS, Sheriff,

                                                                                       Defendants-
                                                          Appellees.

                      --------------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Southern District of Texas
                                      USDC No. 4:02-CV-4916
                      --------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Fernando Valera, Texas prisoner # 894333, appeals from the district court’s summary

judgment dismissing on the merits his 42 U.S.C. § 1983 complaint alleging deliberate indifference to



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 05-20168
                                              -2-

his serious medical needs. Valera challenges only the district court’s legal conclusions. He does not

dispute the district court’s statement of facts gleaned from his medical records and from the Spears**

hearing.

       The evidence relied on by the district court supports the district court’s conclusion that Valera

has not shown that the defendants were deliberately indifferent to his serious medical needs. See

Wagner v. Bay City, Tex., 227 F.3d 316, 324 (5th Cir. 2000); Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991). The evidence also supports the district court’s conclusion that Valera’s

constitutional rights were not violated by the Harris County Jail’s policy of confiscating prescription

medication upon intake, see Meadowbriar Home For Children, Inc. v. Gunn, 81 F.3d 521, 532-33

(5th Cir. 1996), and that Valera suffered no injury or loss of vision between the time his eye drops

were confiscated and the time he was examined by physicians at the jail. Accordingly, the district

court’s judgment is AFFIRMED.




       **
            Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                                 -2-